ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_08_FR.txt. OPINION DISSIDENTE DE M. ARMAND-UGON

N'ayant, à mon regret, pu me rallier entièrement à la décision
de la Cour sur le fond, je crois de mon devoir d’exposer les motifs
de mon opinion dissidente.

+
cS *

Le Gouvernement du Portugal soutient, dans sa première conclu-
sion finale, qu'il était titulaire d’un droit de passage entre Damao
et les enclaves de Dadra et de Nagar-Aveli, en juillet 1954.

Ce droit, soutient le Portugal, constitue un droit de transit dont
la destination n’est autre que celle d’assurer, de manière constante,
les communications entre les enclaves elles-mêmes et entre celles-ci
et Damao. C’est un transit entre deux portions du territoire portu-
gais. Il s’agit d’un droit d’accés à un territoire portugais enclavé en
territoire indien et non d’un droit d’accés à ce territoire. Un tel
droit doit se régler dans la mesure indispensable à l'exercice de la
souveraineté portugaise dans les enclaves de Dadra et de Nagar-
Aveli. La souveraineté sur le territoire à travers lequel les communi-
cations se réalisent appartient exclusivement à l'Inde et le Portugal
ne le conteste point; le transit reste soumis à la souveraineté in-
dienne et aucune immunité n’est réclamée; il appartient donc au
Gouvernement indien de réglementer et de contrôler ce droit de
transit sur son territoire. Cette réglementation et ce contrôle
devront s'exercer de bonne foi et sous sa responsabilité, mais cette
compétence réglementaire n’est pas discrétionnaire et ce Gouverne-
ment ne saurait être autorisé à empêcher le transit nécessaire à
l'exercice de la souveraineté portugaise dans les enclaves.

Cette première conclusion finale du Gouvernement du Portugal
demande à la Cour de dire et juger:

« Que le droit de passage entre les enclaves de Dadra et de Nagar-
Aveli et entre celles-ci et l'arrondissement côtier de Damao, tel
qu’il est défini ci-dessus, existe au profit du Portugal et doit être
respecté par l'Inde. »

C’est sur cette base qu’il a été demandé à la Cour de se prononcer,
laquelle doit être prise dans son ensemble, sans que les Parties, ni
la Cour elle-même puissent introduire des modifications. Les mots
«finalement conclure » dans le texte français de l’article 48 du
Statut de la Cour indiquent clairement que de telles conclusions
sont définitives et inaltérables et se distinguent des conclusions
visées par les articlés 42 et 43 du Règlement, lesquelles peuvent
être modifiées, en leur qualité de conclusions préliminaires. Il est
évident que « si [la Cour] peut interpréter les conclusions des Parties,

74
77 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

elle ne saurait se substituer à celles-ci pour en formuler de nouvelles
sur la base des seules thèses avancées et faits allégués » (affaire
relative à certains intérêts allemands, Serie À, arrêt n° 7, pp. 34-35,
1927). Une conclusion finale ne peut être divisée en plusieurs
conclusions séparées sur la base des éléments et des modalités
de son contenu. La Cour « a le devoir de répondre aux demandes
des Parties telles qu’elles s'expriment dans leurs conclusions finales,
mais aussi de s'abstenir de statuer sur des points non compris dans
lesdites demandes ainsi exprimées ». (C. 7. J. Recueil 1950, p. 402.)
La Cour est appelée à se prononcer sur les conclusions finales des
Parties, non à les réviser. —

Ce que le Gouvernement portugais demande, c'est un droit qui
lui est particulier. Le droit de passage ainsi réclamé est un tout. Il
est toujours le même. C’est sur la constatation de ce droit qu’il est
demandé une décision. La présente affaire est inscrite au rôle
général sous le titre « Droit de passage sur territoire indien ».

Le conseil du Portugal a, notamment, soutenu: « Le droit, dans
son essence, reste toujours égal à lui-même, en tant que droit de
transit entre Damao et les enclaves, dans la mesure nécessaire à
l'exercice de la souveraineté sur celles-ci. Ce qui varie c’est sa régle-
mentation, car elle présente des aspects différents au cours des
temps. Mais, au milieu de toutes ces transformations extrinsèques,
qui n’atteignent pas la substance du droit, celui-ci demeure intact. »
(Procédure orale, vol. II, p. 67.)

La Cour est sollicitée de rendre un arrêt déclaratoire sur l’exis-
tence du droit de passage; une telle demande est envisagée par la
lettre b) de l’article 36 du Statut de la Cour.

Ce n’est pas sur la décomposition et le démembrement du contenu
et des éléments de ce droit qu'on doit statuer. Les conditions
d'exécution du droit de passage sont de la compétence du Gouverne-
ment indien et aucune conclusion des Parties ne les vise. Il ne faut
pas confondre les formes d’exercice du droit de passage avec le droit
en soi. Un prononcé sur le droit de passage ne peut se placer au
point de vue des modalités et conditions d’application sans s'éloigner
du contenu précis des conclusions finales des Parties. Le Gouverne-
ment portugais demande à la Cour de statuer sur « un droit de pas-
sage » et le Gouvernement indien prie la Cour de déclarer cette
« demande non fondée »: les demandes des Parties sont bien claires.
La Cour n’est pas priée de statuer sur les modalités d'exécution
du droit de passage, chose qui ne lui a pas été demandée.

Ce droit, le Gouvernement portugais prétend le tirer des clauses
conventionnelles du traité de 1779 ainsi que de la coutume géné-
rale et locale et de certains principes du droit international.

Le fait que le Portugal demande un tel droit pour son accès aux
enclaves oblige à rechercher la base juridique de cette prétention.
La route pour se rendre aux enclaves depuis Damao s’éten1 en

75
78 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

territoire indien et le droit revendiqué par le Portugal limiterait
sur cette partie les droits de l’Inde. La consécration judiciaire d’un.
droit de cette nature doit avoir un fondement solide.

Le passage qui nous occupe a été pratiqué pendant les périodes
mahratte, britannique et indienne. Ces périodes constituent la
période normale de son exercice; une période anormale commence
après les événements de juillet 1954 quand fut opéré le blocus des
enclaves par le Gouvernement indien.

*
*

La Partie demanderesse pose l’origine de son droit de passage a
l’époque de la cession au Portugal des villages de Nagar-Aveli et de
Dadra par le Gouvernement mahratte. Une telle cession serait née
du traité de 1779, des accords de 1783 et 1785 et des sanads (ordon-
nances) postérieurs. Un long débat des Parties trouve ici sa place
sur l’existence de ce traité et sur le contenu de son article 17.

Il est indéniable que tant le Gouvernement mahratte que le
Gouvernement portugais n’ont eu, à cette période, aucun doute
sur la célébration dudit traité et sur sa validité. Il y avait à ce sujet
un accord des deux Gouvernements. Il est donc inutile de pour-
suivre une discussion sur un point acquis par ces Gouvernements.
On doit se fier à leur sagesse. Leurs manifestations doivent suffire
pour retenir qu'il y eut conclusion d’un traité en 1779, entre les
Gouvernements mahratte et portugais. Quand un gouvernement
déclare officiellement qu’un traité a été passé, la Cour peut soutenir
que cette déclaration est suffisante et n’est pas obligée de vérifier
son exactitude. C’est ce qu’a reconnu le Gouvernement mahratte.

Le sens du contenu de l’article 17 de ce traité est contesté par
les Parties.

Pour les demandeurs, il y aurait eu une cession en pleine souve-
raineté de certains territoires, sur la base de leurs revenus. Pour
les défendeurs, il y aurait eu simplement un jagir ou saranjam,
c'est-à-dire une cession, temporaire et révocable, des revenus des
villages de Nagar-Aveli et Dadra.

Pour soutenir cette thèse, le Gouvernement indien s’appuie sur
le seul texte de l’article 17 d’une traduction mahratte du texte
portugais du 4 mai 1779, lequel aurait été transcrit sur des registres
à Goa et signé par le vice-roi portugais. Dans cette traduction de
l’article 17, il est exprimé que les Mahrattes ont concédé un jagir.
Les autres trois textes de ce traité ne font pas référence à ce mot.

Dans l'hypothèse qu’un jagir ou saranjam fût stipulé, il resterait
toujours la question de savoir quelle modalité de cette tenure
aurait été celle convenue. Est-ce un saranjam révocable, temporaire,
sur des revenus ou est-ce un savanjam irrévocable ou définitif
concédant le sol et les villages? Ni les éclaircissements des Parties

76
79 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

ni les documents contradictoires du dossier ne nous apportent sur
ce point une conclusion sûre et certaine. L'emploi du mot jagir, tel
qu'il est consigné à l’article 17 dans la traduction mahratte du
texte portugais, ne permet pas d’inférer sans contestation la nature
juridique de la tenure envisagée. Ce mot n'avait pas une significa-
tion unique et juridiquement précise.

On doit raisonner comme si les situations de la pleine souveraineté
ou du saranjam étaient valables l’une et l’autre. Dans une hypo-
thèse comme dans l’autre, il est évident que, soit pour exercer la
souveraineté sur les enclaves, soit pour administrer et recueillir
les impôts des villages, il était indispensable que les autorités portu-
gaises eussent la faculté de passer par le territoire mahratte. Les
Mahrattes, en cédant la souveraineté ou un saranjam, étaient
obligés de permettre l’exercice de droits concédés au Gouvernement
portugais sur ces territoires. I] serait inadmissible d’accorder une
souveraineté sur certains territoires, ou un saranjam de certains
villages, et de créer des entraves empêchant l’accomplissement des
obligations convenues. On ne peut s’obliger et refuser les moyens
pour que l'obligation soit satisfaite. Une obligation était donc à la
charge des Mahrattes, dérivée des accords qu'ils avaient signés,
et cette obligation comportait l’autorisation du passage à travers
leur territoire, au bénéfice des Portugais.

On peut affirmer, sans risquer de se tromper, que, pendant la
période mahratte — 35 ans — le Gouvernement de Poona et ses
autorités principales n’ont jamais méconnu cette obligation per-
mettant aux Portugais de se rendre aux enclaves.

Un des motifs de la concession (en plus des raisons d'amitié) était
de faciliter le ravitaillement de Damao et celui-ci ne se conçoit
que si l’on accepte et admet le passage aux villages. L'intérêt du
droit de passage a aussi une base économique. De nombreux sanads
se référant à cette concession indiquent des « villages adjacents à
Damao » (annexe C n°5 8, 9, 10, 14, 15 et 16). Il ya bien ici l’idée
de contiguité, qui en fait ne put se réaliser, et seulement alors
furent visés des villages non contigus 4 Damao. A défaut de conti-
guité, le passage allait y suppléer.

Supprimer ce passage, c’est atteindre, soit la souveraineté terri-
toriale, soit le saranjam. Une telle situation n’est pas celle prévue
par l’article 17 et ses accords complémentaires. A l’origine de cette
situation, il y a un traité, et le Gouvernement mahratte qui a accédé
à sa formation doit subir toutes les conséquences de cet acte, en
supportant les limitations qu’il comporte dans son territoire.

Le transit ou le fait du transit, en période mahratte, est bien un
droit de l’État portugais. C’est un droit implicite, lequel se déduit
du traité de 1779 et des accords complémentaires au profit de
l'État portugais, même s’il n’a pas été littéralement exprimé. Les
obligations assumées par le Gouvernement mahratte doivent

77
80 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

s’harmoniser avec les droits qu’il a conventionnellement reconnus.
Le Portugal a donc acquis les pouvoirs nécessaires pour l'exercice
effectif des pouvoirs et des droits concédés expressément. Ces pou-
voirs impliquent la reconnaissance d’un droit de passage.

Il semble bien que ce droit paraisse s'imposer plus fortement
dans l’hypothèse d'un saranjam. Comment le titulaire de cette
tenure pourrait-il en bénéficier si on lui barre la route pour percevoir
les impôts accordés et pour administrer les villages? De telles com-
munications se dégagent de l’essence même de cette tenure: sans
ces communications cette tenure serait inconcevable.

Le principe des pouvoirs implicites a été admis par la Cour
permanente dans l’affaire du Territoire de Memel (Série A/B, 1932,
PP. 313-314), lequel fait état de la souveraineté de la Lithuanie pour
en déduire au profit de celle-ci des pouvoirs non exprimés dans le
statut de Memel. La Cour de Justice dans l’avis sur la Réparation
des dommages subis au service des Nations Unies a aussi admis que
cette Organisation jouit des pouvoirs implicites (C.J. J. Recueil
1949, pp. 174, 178, 179 et 180).

Le droit de passage est essentiel pour assurer soit les droits de
la souveraineté territoriale, soit les droits du saranjam dont aurait
bénéficié le Portugal. Une simple tolérance de transit, ou une faveur
temporaire et révocable, ne donnerait aucunement satisfaction
aux droits concédés par le traité mentionné et ses accords; ils
resteraient à la merci du Gouvernement mahratte. Or tels n’ont
pas été les droits accordés au Portugal par ce Gouvernement. Si
le transit est admis comme une simple tolérance, le Portugal ne
pourrait réaliser ses droits de manière appropriée. On ne saurait
concevoir que le Gouvernement mahratte eût décidé de concéder
au Portugal certains droits et de retenir le pouvoir de s'opposer, par
des mesures spéciales, 4 la réalisation du but pour lequel ces droits
furent octroyés.

* * *

Une telle situation fut respectée et acceptée par les Britanniques
en 1818, quand l’empire mahratte et ses territoires passèrent sous
leur domination.

Test hors de doute que les autorités britanniques ont soigneuse-
ment examiné 4 cette époque la situation du Portugal sur les
enclaves de. Damao et de Nagar-Aveli, situées dans le territoire
qu'ils avaient récemment acquis. Les autorités britanniques avaient
en leur pouvoir les archives mahrattes pour se renseigner. Ils y
firent une enquête à propos d’une demande en 1818 des autorités
portugaises d’une exemption de droits de douane sans que la souve-
raineté portugaise fût mise en question (annexe Cn°35, document 4).
Les Britanniques n’eurent, pendant la période de 1818 à 1947,
aucun doute sur la souveraineté du Portugal sur ces enclaves.

Aussi, pendant la période britannique aucune difficulté ni obs-
tacle ne fut soulevé sur l’existence de cette obligation de passage.

78
81 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

Ce Gouvernement — successeur du territoire mahratte — le recon-
nut.

La Cour permanente a accepté, dans l'affaire des Zones franches,
implicitement, le principe de la succession des obligations localisées
d'intérêt général. La France devait respecter le régime établi par
les traités de 1815-1816 « comme ayant succédé à la Sardaigne dans
la souveraineté sur ledit territoire » (Série A/B, n° 46, p. 145).

C’est seulement sur l'exercice de ce droit que s’arréta, en pratique,
la compétence réglementaire des autorités britanniques. Des moda-
lités diverses régirent l’application de ce droit mais sans méconnaitre
son existence. Ce pouvoir réglementaire trouvait son fondement
dans la souveraineté britannique sur le court trajet séparant les
enclaves de Damao. Ce pouvoir ne comportait pas en principe celui
d’interdire d’une façon absolue des modalités nécessaires à l’exer-
cice de la souveraineté sur les enclaves. Ils y autorisèrent toujours
un usage adapté aux nécessités de ce passage. Il est à signaler que,
quelquefois, cette réglementation se fit par accord avec les autorités
portugaises, surtout en matière de transit des forces de police (traité
de 1878 et accords de 1913, 1920 et 1940). Par ce dernier accord les
forces de police armées, ne dépassant pas le nombre de dix agents,
pouvaient passer en avisant chaque fois, par la poste, les autorités
britanniques dans les vingt-quatre heures de leur passage. Si un
nombre d’agents supérieur 4 dix était nécessaire, la pratique de
l’autorisation préalable devait être suivie (annexe indienne C n° 57).

Les réglements édictés par le Gouvernement britannique eurent
pour but de délimiter le passage, pour en régler les détails d’appli-
cation. Ce sont généralement des règlements de police qui édictent
des restrictions et par exception des interdictions à la liberté du
transit. Pendant toute la durée de la période britannique il y eut
deux interdictions, pour le sel et l’alcool. De telles limitations sont
courantes et nombreuses lorsqu’il s’agit de réglementer des droits,
sans qu’il soit loisible de déduire d’une telle activité étatique que
ces droits n’existent pas. Il en est de même quand cette fonction
réglementaire s'exerce sur les modalités du droit de passage, en vue
d'assurer, soit l’ordre public, soit une meilleure fiscalité. Ces régle-
mentations, loin de méconnaître le droit de passage, en sont la
confirmation éclatante et elles signalent, précisément, son champ
d'application.

Les autorités britanniques, à un certain moment, conçurent même
l’idée de l’établissement d’un corridor liant les deux territoires
portugais. Ce projet ne fut finalement pas adopté. Cette proposition
venait fortifier la pensée, souvent mise à jour dans la correspondance
entre les autorités britanniques ét portugaises, du cas spécial des
enclaves et de la nécessité d’en assurer et faciliter les communica-
tions. Cette cession de territoire, dit un fonctionnaire britannique,
« donnerait un libre accès à la pargana portugaise de Nagar-
Aveli » (annexe F n° 58).

79
82 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

La contribution du Portugal aux frais pour la réparation d'un
tronçon de route aux enclaves, dans la partie britannique, en 1900
et 1926, paraît confirmer la nécessité de ce droit d’accés aux en-
claves. |

Les autorités portugaises n'avaient pas besoin de réclamer
constamment un droit qui leur était reconnu. Le gouverneur por-
tugais dans la note du 27 mai 1892 (annexe C n° 41) soutient que
«le transit (entre Damao et Nagar-Aveli) était libre lorsque le traité
de 1878 était en vigueur et il en était de même avant le traité ». Et
il ajoute: c'était «la pratique suivie et observée antérieurement,
avant l'entrée en vigueur du traité du 26 décembre 1878 ». Ce
traité, qui est resté en vigueur de 1870 jusqu'à 1802, établissait un
régime général pour les territoires des deux contractants dans l'Inde;
il venait ratifier un droit de passage déjà établi, pour les communica-
tions avec les enclaves. Quand le traité de 1878 prit fin, le droit de
passage a subsisté.

Il n’est pas contesté que, pendant toute la période britannique,
le passage aux enclaves fut pratiqué sur la base des réglementations
établies. Cette situation dura pendant 130 années, sans interruption,
de façon continuelle et paisible. La route aux enclaves depuis Damao
et vice versa resta ouverte pendant cette longue période; sur ce fait
aucun doute ne s’éleva entre les deux Gouvernements.

Pendant cette longue période une volonté s’est manifestée soit
implicitement, soit expressément par des accords et réglementations.
Ces faits révèlent une conscience commune que traduisait la con-
viction des deux Gouvernements sur le droit de passage aux enclaves.
Il faut voir dans ces faits la preuve de l’agrément-des autorités
britanniques à ce droit. Ce qui «est » devient ce qui « doit être ».

La notion d’effectivité a une grande importance dans le droit
‘international. Dans le présent cas, l’effectivité du fait du passage
doit s’examiner dans sa durée et dans son acceptation par les deux
Gouvernements en cause. Cette effectivité de l’exercice du passage
aux enclaves, pratiqué avec régularité, contribue à l'élaboration
d’un droit.

Cette notion d’effectivité a été retenue comme facteur concluant
pour la décision de certaines situations que créent les rapports
entre Etats. Notre Cour l’a fait valoir dans l'affaire Nottebohm
. (C. I. J. Recueil 1955, pp. 56 et ss. et 62 et 299) et antérieurement,
dans l'affaire des Minquiers et des Écréhous (C. I. J. Recueil 1953,
pp. 60-66, 67-70):

La doctrine se maintient fidèle à cette idée.

Un fait répété continuellement, pendant une longue durée, loin
d’affaiblir cet usage, le fortifie davantage; un rapport naît entre ce
fait et la volonté des États qui l’ont autorisé. La répétition de ces
faits réitérés, qui revêtent une grande ancienneté, donne lieu de la
part de l’État qui l’exécute et de la part de l’État qui les tolère à la
croyance au respect dû à cette pratique de long usage {article 38;
lettre b), du Statut de la Cour).

80
83 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

Un droit de passage est susceptible d’être acquis sur la base d’une
pratique effective, tout comme la souveraineté territoriale. Un fait
observé pendant de longues années, comme dans le cas présent,
obtient une force obligatoire et revêt le caractère d’une règle de
droit.

Le chemin des enclaves a été fréquenté pendant 170 années
consécutives par les Portugais sans opposition. L’effectivité d'accès
aux enclaves a créé un statu quo juridique, auquel un État ne peut,
unilatéralement, déroger. Ce statu quo juridique est l’œuvre des
États à travers de longues années et a la force d’un accord. Un
changement dans cette situation modifierait une pratique et un
usage traditionnellement admis, acceptés et tolérés. Un certain
ordre, en cette matière, a été établi et a été reconnu par les deux
Etats, dont le but était d’assurer certains rapports entre eux, en vue
de l’accomplissement de leurs fonctions étatiques. Une atteinte
portée à cet ordre, sans une excuse juridique valable, crée une
situation contraire au droit.

La Cour permanente d'arbitrage, dans un des motifs de la sentence
rendue le 23 octobre 1909 dans l'affaire des Grisbadarna, a notam-
ment dit: «que, dans le droit des gens, c’est un principe bien établi
qu’il faut s’abstenir autant que possible de modifier l’état de choses
existant de fait et depuis longtemps » (Revue générale de droit inter-
national public, 1910, p. 186).

Le passage n’est pas un simple fait, mais un fait juridique, qui
s'attache à un ordre juridique, établi d’ailleurs, concrètement, par
les règlements émanés de l’État sur le territoire duquel s’exerce ce
passage. Des droits et des obligations ont été créés entre les deux
États intéressés. Pour l’État qui accorde le passage naît une
obligation juridique en faveur de l’État bénéficiaire; celui-ci a donc
le pouvoir de réclamer une certaine protection juridique s’il croit
qu'elle a été méconnue. |

t * &

Dès le premier jour de Vindépendance de l’Inde, de 1947 jusqu’à
l’année 1053, le jus communicationis aux enclaves a pu se réaliser
et s'effectuer sans obstacle. En effet, -l’Inde reconnaissait la sou-
veraineté territoriale du Portugal dans les enclaves. La demande
de transfert des territoires portugais faite par le Gouvernement
indien en 1950 et 1953 est là pour le prouver. Tout au début de
cette période il y a eu même une réglementation pour le faciliter;
des droits de douane furent abolis ainsi que l'interdiction du sel.

La contribution de Goa aux travaux des aqueducs de Lavaxa,
pour éviter l’interruption des communications entre Damao et
Silvassa, vient fortifier l’esprit d'entente de deux Gouvernements
sur la nécessité de ces communications.

Au moment même de la crise des rapports entre les deux Gouver-
nements, pendant les années 1953 et 1054, on ne fit valoir, en aucune

81
84 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

circonstance, que le droit de passage n'existait pas. Le 6 août 1954,
quand le Gouvernement portugais réclama expressément ce droit,
le Gouvernement indien ne fit aucune réserve. Aucune des mesures
contre le passage ne se fondait sur des arguments juridiques. Il
n’avança pas que le Portugal n’avait aucun droit de passage. Cette
thése n’est apparue que dans la présente affaire.

Le Gouvernement indien reconnait que dés 1953 seulement furent
appliqués des « droits stricts » en matière de transit entre Damao et
les enclaves. I] ajoute: «ces droits ont été abondamment reconnus
pendant toute la période britannique » (duplique, n° 417). Mais ces
«droits stricts » admettaient quand même le droit de passage
singulièrement réduit.

On ne peut concevoir des petites enclaves, comme celles de Dadra
et de Nagar-Aveli, d’une superficie de moins de 500 km carrés,
sans une communication, sur une route de 13 km 200 mètres à
travers le territoire enclavant.

Toutes les enclaves existantes dont l’histoire fait mention ont
toujours joui, de façon expresse ou tacite, d’un droit de passage.
Une enclave sans ce droit est une espèce introuvable. Une enclave
suppose nécessairement le droit d’y parvenir pour l'exercice de
fonctions étatiques sur ce territoire.

Si le principe de la liberté du transit international ne se heurte
plus guère à l'interdiction de passage édictée au nom de la souverai-
neté territoriale, a fortiori ne pourrait-on alléguer celle-ci pour ré-
voquer le transit à une enclave, longuement pratiqué. Le droit de
passage découlant du traité de 1779 et d’une pratique plus que
séculaire trouve son fondement dans la coutume locale; il n’est
donc pas nécessaire de rechercher s’il a son appui dans d’autres
sources, comme la coutume générale ou les principes généraux de
droit reconnus par les nations civilisées.

En conséquence, la première conclusion finale du Gouvernement
portugais doit recevoir une réponse affirmative.

Le droit de passage ainsi reconnu, sans défaillance, commença à
supporter, surtout depuis le second semestre de 1953, quelques
entraves dans son exercice; c’est le moment où les relations diplo-
matiques entre l’Inde et le Portugal souffrent une crise née du refus
du Gouvernement portugais d'accéder au transfert de ses territoires
indiens. Les exigences formelles pour l'exercice du passage s’accru-
rent alors singulièrement. Il suffit de le constater, sans qu'il soit
indispensable de les indiquer en détail.

Après la fermeture de la légation indienne à Lisbonne, le 11 juin
1953, On imposa un passeport et un visa au gouverneur de Damao
et aux fonctionnaires portugais européens (mémoire, annexes 35

82
85 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

et 36). Ce changement de statu quo ante fut dénoncé par les autorités
portugaises (mémoire, annexes 37, 38, 39 et 40).

Le 17 juillet 1954, le consul général de l’Inde à Goa communique
une série de changements «aux concessions octroyées jusqu’à
présent à l'administration portugaise de Damao et de Nagar-
Aveli »; une de ces restrictions se référait à la prohibition du tran-
sit des armes à feu, de munitions et du matériel militaire. Cette
même interdiction de traverser le territoire s'applique aux agents
armés de la police ou de l’armée portugaise. C'était déroger au
régime établi de l'autorisation préalable en cette matière dans
chaque cas. Le Gouvernement indien retient ainsi sur cette modalité
de passage une compétence discrétionnaire, qui n'existait pas
auparavant. Cette innovation du Gouvernement indien méconnais-
sait le droit de passage. Il n’y avait pas une interdiction générale,
en cette matière, laquelle aurait porté une atteinte grave au droit
de passage. Ce droit était admis, mais soumis à une autorisation
qui n’était pas abandonnée au pouvoir discrétionnaire illimité du
Gouvernement indien. Une exigence d'autorisation pour l’exercice
d’un droit ne signifie pas que ce droit n’existe pas, bien au contraire,
elle implique souvent son existence. La permission ne crée pas le
droit, elle permet, simplement, la possibilité de son exercice. Le
passage de forces armées devait être autorisé, avant tout exercice,
pour examiner les conditions dans lesquelles une telle activité allait
se pratiquer. L’Inde devait résoudre chaque demande d’autorisation
de bonne foi et conformément au but du passage, sans se laisser
influencer par des considérations contraires à la finalité du passage.

La formalité de l'autorisation préalable est parfaitement compa-
tible avec l'existence d’un droit de passage.

La Charte des Nations Unies conçoit un droit de passage des
forces armées de l'Organisation sur les territoires des Etats Membres,
conformément aux accords spéciaux qui auront été conclus avec
le Conseil de Sécurité (art. 43, par. 1 et 2). Ces accords pourraient
établir la nécessité d’une autorisation de la part de l’État sur le
territoire où va s'exercer le passage, ou à une notification à cet Etat,
sans qu’une telle formalité méconnaisse ce droit.

Telle était expressément la situation prévue par le traité de 1878,
dans son article XVIII, alinéa 3, qui reconnaissait le transit des forces
armées des États contractants, dans leurs territoires, sous réserve
d’une autorisation. Les deux États avaient un droit à l'autorisation.
Dans le cas d’octroi de l'autorisation, rien ne s’opposait au passage;
dans le cas du refus de l’autorisation on constatait les obstacles que
soulevait, à ce moment, l'exercice du passage. Dans ces deux situa-
tions le transit continuait d’être un droit.

Pareillement, le passage des bâtiments de guerre dans les eaux
territoriales qui font partie des routes internationales est considéré
comme un droit, dérivé d’une règle coutumiére du droit interna-
tional, et rien ne s’oppose à ce que l’État riverain, dans sa régle-

83
86 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

mentation de ce droit, puisse inscrire dans les textes la notification
ou autorisation préalable. Le droit de passage subsiste quand même.

Dans la nuit du 21 au 22 juillet 1954, des personnes venues du
territoire indien pénétrèrent dans l’enclave de Dadra; les autorités
portugaises furent dépossédées de leurs fonctions. Le Gouverne-
ment portugais, dans deux notes, des 24 et 26 juillet suivants,
demanda au Gouvernement indien de permettre le passage des
forces nécessaires pour rétablir l’ordre bouleversé; le 28 juillet, ce
Gouvernement rejeta catégoriquement la demande de transit de
troupes et de forces de police (mémoire, annexe 52).

Le 29 juillet, une autre pénétration eut lieu dans l’enclave de
Nagar-Aveli; les autorités locales furent également supprimées et
des éléments rebelles occupèrent cette enclave, qu’ils retiennent en
leur pouvoir. |

Les demandes d'envoi de délégués du gouverneur de Damao et de
tierces Puissances, d'enquête et d'observation impartiale proposés
par le Gouvernement portugais au Gouvernement indien ne purent
obtenir satisfaction. Dès lors les deux enclaves restèrent sans con-
tact avec Damao. L'exercice du droit de passage resta définitive-
ment suspendu dans les deux enclaves.

Les suspensions apportées au passage par le Gouvernement in-
dien sont donc antérieures aux événements de juillet 1954 ou immé-
diatement postérieures à ceux-ci. Le Gouvernement indien ne s’est
donc pas conformé aux obligations que lui imposait le droit de
passage du Portugal.

La troisième des conclusions finales portugaises est ainsi libellée:
«a) déclarer sans fondement les thèses de l’Inde reprises ci-
dessus, sous les lettres A, B et C;
b) en ce qui concerne la thèse de l’Inde reprise ci-dessus, sous
la lettre D:

I. si la Cour est d’avis que les conditions susmentionnées requises
pour suspendre le passage de forces armées portugaises ne se trouvent
pas réalisées,

dire et juger

que l’Inde doit mettre fin aux mesures par lesquelles elle s'oppose
à l'exercice du droit de passage du Portugal;

2. si la Cour est d’avis que les conditions susmentionnées requises
pour suspendre le passage de forces armées portugaises se trouvent
réalisées,

dire et juger

que ledit passage sera momentanément suspendu, mais que cette
suspension devra prendre fin dès que l’évolution de la situation en
aura fait disparaître la justification:

84
87 DROIT DE PASSAGE (OP. DISS. DE M. ARMAND-UGON)

que pendant. cette suspension, l’Inde devra s'abstenir de toute
mesure pouvant fortifier la position des adversaires du Gouverne-
ment légal dans les enclaves et provoquer ainsi l’aggravation ou la
prolongation des circonstances invoquées à l'appui de ladite
suspension ;

qu’il n'existe, pour l’Inde,. aucune raison légitime de demander
que les autres modalités de l'exercice du droit de passage soient
également suspendues. »

Il n’est pas dans la mission de la Cour de statuer dans le dispositif
de son arrêt sur les thèses signalées dans les lettres 4) et b) qui
pourront seulement être examinées, si cela est nécessaire, dans la
motivation du jugement.

T1 ressort clairement que cette conclusion finale du Gouvernement
portugais comprend deux demandes, n° I et n° 2. Les deux sont
conditionnées par l’état actuel dans les enclaves et se rapportent au
passage de forces armées portugaises.

Une première remarque s'impose sur la situation présente”aux
enclaves.

C'est un fait qui ne peut être écarté du débat que le peuple des
enclaves, dès le mois de décembre 1954, et peut-être avant, s’est
constitué en gouvernement libre sur le territoire des enclaves. Une
telle situation de fait existait au moment où la Cour a été saisie:de
la requéte, le 22 décembre 1955.

Le droit de. passage considéré comme un tout est né et s’est
exercé à des époques normales où les enclaves étaient sans conteste
sous la souveraineté effective portugaise. Il en était ainsi depuis
les années 1783 jusqu’au mois de juillet 1954. Cette longue pratique
ne fut jamais troublée par des faits mettant en cause l'autorité
portugaise. Le droit de passage, dans ses différentes modalités, a
été exercé dans des circonstances pacifiques.

Un tel droit n’a pas été accordé pendant la longue pratique
signalée antérieurement pour uné situation comme celle qui s’est
créée aux enclaves. L'existence d’un gouvernement de fait dans
celles-ci est une éventualité non prévue et nouvelle dans la pra-
tique habituelle du droit de passage.

Ces changements survenus aux enclaves affectent les causes qui
ont donné naissance au droit-de passage et ont naturellement leur
effet, soit sur le droit de passage en lui-même, soit surses modalités
d'exercice. De tels faits nouveaux conduisent à soutenir soit la sus-
pension du droit reconnu, soit l’extinction de celui-ci. Dans un cas
comme dans l’autre il faut conclure que le passage réclamé doit
être considéré impraticable.

(Signé) ARMAND-UGoN.

85
